Citation Nr: 0923068	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  04-20 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for lumbosacral strain for the period of time prior 
to September 26, 2003.

2.  Entitlement to a disability rating in excess of 20 
percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from January 
1971 to January 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which granted an increased disability 
rating of 10 percent for the veteran's service-connected 
lumbosacral strain.  By a decision dated in April 2005, the 
rating for the back disability was increased to 20 percent 
from September 26, 2003.

The case was previously before the Board in January 2007 and 
August 2008 when it was remanded for additional development.   
The requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran's lumbosacral 
strain was manifested by moderate limitation of motion and 
complaints of pain and discomfort.  There was evidence of 
muscle spasms on extreme forward bending but no evidence of  
listing of the whole spine to the opposite side or abnormal 
mobility on forced motion.

2.  To the extent that the medical evidence reveals that the 
Veteran's lumbosacral spine has radiculopathy, osteoarthritic 
changes (degenerative joint disease) and/or narrowing or 
irregularity of joint space (degenerative disc disease), 
these disorders are shown to be age related changes and are 
unrelated to the service-connected lumbosacral strain.  

3.  From September 26, 2003, the veteran's lumbosacral strain 
is manifested by:  flexion to 60 degrees; extension to 10 
degrees; lateral flexion to 20 degrees, bilaterally; rotation 
to 20 degrees, bilaterally; and complaints of pain and 
discomfort. It is not manifested by ankylosis or any 
neurologic impairment.  

CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent for 
lumbosacral strain, for the period of time prior to September 
26, 2003, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Codes 5292, 
5294, 5295 (prior to September 26, 2003).  

2.  The criteria for a disability rating in excess of 20 
percent for lumbosacral strain, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.71a, Diagnostic Codes 5285, 5286, 5292, 5293, 5294 (prior 
to September 26, 2003); 38 C.F.R. § 4.71a Diagnostic Codes 
5003, 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The veteran has not been provided 
this specific notice in a letter.  The issues on appeal 
involve and increased disability rating for a disability 
which has been service-connected for over 30 years.  
Accordingly, only elements number 4 and 5 would impact the 
case at bar.  Although complete notice pursuant to the 
Board's remand of August 2008 was not provided, such is not 
prejudicial to the Veteran for the reasons explained below.  

Generally, for an increased-compensation claim, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The RO's May 2001 notice letter did not 
fully comply with these requirements 

To the extent that the requirements of Vazquez-Flores have 
not been fully met, the presumption of prejudice is overcome 
as the veteran is reasonably expected to understand what is 
required to substantiate his claim.  The notice letters dated 
in May 2001, October 2003, and September 2008, that were 
provided to him with respect to his back disability, as well 
as the statement of the case and the supplemental statements 
of the case, together provided him with the various criteria 
that are applicable to his claim and the types of evidence 
that he could submit or information that he could provide to 
the RO that would substantiate his claim.  He has provided 
medical evidence directly to the RO and statements that 
reflect that he has knowledge of the applicable criteria and 
types of evidence he can submit.  

With respect to the duty to assist the veteran, it is noted 
that medical records have been obtained in connection with 
his claim.  He has been accorded multiple Compensation and 
Pension examinations with respect to his low back disability.  
Accordingly, the duty to assist has been met.  No further VA 
examination is warranted.  The medical evidence of record is 
adequate to rate the veteran's service-connected 
disabilities.  

The Board notes that the recent remand requested that the RO 
provide the Social Security Administration (SSA) with a copy 
of the favorable SSA decision and ask that they provide 
records to VA.  Although it is unclear whether the RO 
provided SSA with a copy of the decision, a remand to 
accomplish said would serve no useful purpose.  SSA replied 
in September 2008 that the records could not be sent, that 
they do not exist and that any further attempts to obtain 
them would be futile.  See 38 C.F.R. § 3.159(c) (2).  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
treatment records; private medical treatment records; VA 
medical treatment records; and VA examination reports.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis will focus specifically on what the 
evidence shows, or fails to show, with respect to the 
veteran's claims for an increased disability ratings for his 
service-connected back disability for the periods of time in 
question.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41 (2008).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2008).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2008).

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 
(1990). 

A recent decision of the Veterans Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 21 
Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

Service treatment records reveal that beginning in March 1971 
the Veteran was treated for complaints of low back pain.  
Treatment records dated throughout April 1971 reveal several 
instances where the Veteran was treated for his reported low 
back pain.  These records reveal that the precipitating 
factor for the pain was an injury, the Veteran fell down some 
stairs.  All of these records reveal diagnoses of lumbosacral 
strain which was resolving over time.  These records also 
reveal that x-ray examination of the Veteran's lumbosacral 
spine revealed normal findings.  

Service treatment records reveal that the Veteran injured his 
low back a second time in an automobile accident in July 
1971.  From this point on the service treatment records 
reveal that he continued to have complaints of low back pain.  
An August 1971 record reveals that the Veteran was referred 
to the orthopedic clinic for consultation.   The referral 
request indicted "back pain from alleged auto accident while 
on leave 1 1/2 months ago.  Plus back problem from fall.  No 
significant findings to date."  Orthopedic examination 
revealed mild right paralumbar tenderness and positive 
results for strain tests.  However, range of motion was full, 
reflexes were equal and symmetrical, and x-ray examination 
was normal.  The Veteran was given a referral for physical 
therapy.  Service treatment records reveal continued 
complaints of low back pain, but March and June 1972 
orthopedic treatment records reveal no evidence of orthopedic 
disease or injury.  X-ray examination continued to be normal  
In March 1972 psychiatric evaluation was conducted because a 
psychogenic features of the low back pain were suggested.  
However, it was "not possible to definitely ascertain 
whether or not the subject's back [was] psychogenic in 
origin."  In October 1972, separation examination of the 
Veteran was conducted.  Clinical evaluation of the Veteran's 
spine was "normal" with no abnormalities noted by the 
examining physician.  

In December 1973, VA Compensation and Pension examination of 
the Veteran was conducted.  The Veteran reported low back 
pain with cold weather.  Physical examination revealed the 
Veteran walked without difficulty and had good strength in 
all muscle groups.  Range of motion testing of the lumbar 
spine revealed:  flexion of 60 to 65 degrees; extension to 15 
degrees; lateral flexion to 20 degrees, bilaterally; and, 
rotation to 20 degrees, bilaterally.  There was "no 
tenderness of the spine or muscle tension."  The diagnosis 
was "chronic lumbosacral muscle strain."  

In April 1974, orthopedic evaluation of the Veteran was 
conducted at a VA hospital.  Physical examination revealed 
that the "range of motion of his lumbosacral spine is full 
and painless."  Slight tenderness of lumbosacral junction 
along with mild muscle spasm of the paraspinal muscles in the 
lumbosacral was noted.  Neurology examination, including for 
sciatic notch tenderness and straight leg raising testing, 
was negative.  An X-ray report included an impression of 
spondyloysis of L5 on the left.  However, the hospitalization 
report indicated that there was spina bifida occulta at S1 
and partial sacralization of L5-S1, but no other 
abnormalities were noted and intervertebral disc spaces were 
noted to be within normal limits.  It was specifically noted 
in the hospital report that there was no x-ray evidence of 
spondylosis or spondylolisthesis.  The diagnosis was 
"lumbosacral spine strain without neurologic deficit." 

A January 2004 letter from a private orthopedic surgeon 
recounted the Veteran medical history of lumbosacral injury 
during service.  This letter also indicated that the Veteran 
was in an automobile accident subsequent to service in 1995, 
which primarily injured the Veteran's cervical spine, neck.  
This physician also reported that the Veteran suffered a fall 
injury to his low back in 1998 while he was incarcerated.  
The physician further indicated that he began recent ongoing 
treatment of the Veteran's complaints of low back pain in 
2002 and that service connection included limitation of 
motion of the lumbar spine, muscle spasm, and radicular 
symptoms.  The physician indicated that the Veteran injured 
his low back during service and had multiple post-service 
injuries to the same location.  

He also reported that in March 2002, the Veteran was having 
severe lower back pain with radiation.  Flexion was limited 
to 50 degrees with pain and spasm.  Left and right bending 
and extension were limited to 10 degrees with spasm.  Upon 
follow-up visit in August 2002, the Veteran had motion of 45 
to 50 degrees in the lumbar spine beyond which he would have 
increasing pain and spasm.  In October 2002, the Veteran had 
the same findings.  In December 2002, he had maximum flexion 
of 40 to 45 degrees with increasing spasm and pain beyond 
that.  Left to right bending and extension was 10 degrees.  

The medical history indicated in the January 2004 letter is 
supported by contemporaneous medical records obtained by the 
RO.  Private medical records dated May and August 1998 reveal 
that the Veteran fell while incarcerated.  However, these 
records refer to a neck injury with complaints of pain 
radiating from his neck to his hand.  VA radiology testing 
conducted in December 2000 reveals that the Veteran's 
cervical spine, not his lumbar spine, was the source of his 
complaints of pain.  A March 2001 VA treatment record 
specifically indicated cervical radiculopathy.  

A series of VA medical records dated from December 2000 
through early 2001 reveals that the Veteran was evaluated for 
complaints of radicular pain, primarily radiating from his 
cervical spine through his upper extremities.  Various EMG 
tests along with magnetic resonance imaging (MRI) tests dated 
in this period focus on cervical spine abnormalities.

In August 2001, computed tomography (CT) examination of the 
Veteran's cervical and lumbar spine was conducted.  Mild 
spondylosis at L3, L4, and L5 was noted along with arthritic 
changes at L4-5.  Bulging of the L4-5 intervertebral disc was 
noted along with spinal stenosis from L2 to L5.  

A June 2001 VA neurology examination indicates that the 
Veteran referred to the above noted CT report as an MRI 
report but nonetheless indicated that degenerative changes in 
the lumbar spine were indicated.  Examination of the lumbar 
spine revealed normal lumbar lordosis and "not much 
limitation of movement at the lumbosacral spine.  The patient 
has more problems with mobility in the cervical area."  The 
diagnosis was merely "radiculopathy," and based upon the 
focus of the examination on the Veteran's cervical area, 
along with the abnormalities noted therein, the Board must 
assume the diagnosis was primarily referring to cervical 
radiculopathy.  

In November 2001, a VA Compensation and Pension examination 
of the Veteran was conducted.  The Veteran reported back 
pain, but that his neck pain was much worse.  His gait was 
normal and there was no lumbar muscle spasm.  Range of motion 
of the lumbar spine was flexion to 60 degrees with pain at 55 
degrees and extension to 20 degrees with pain at 15 degrees.  
Straight leg raising tests were negative for pain with the 
exception of hamstring tightness.  The examiner's medical 
opinion was that the Veteran's current degenerative disc 
disease was unrelated to the Veteran's lumbosacral strain 
during service and was a result of aging.  

In January 2005, another VA examination of the Veteran was 
conducted.  The Veteran reported symptoms of low back pain 
with numbness in his legs.  Physical examination revealed 
tenderness of the lumbar spine without evidence of muscle 
spasm.  No muscle atrophy was noted, and muscle and sensation 
function was intact as were reflexes.  The examiner noted MRI 
results showing spinal canal stenosis of the lumbar spine 
along with multilevel disc bulges of the intervertebral discs 
of the lumbosacral spine.  The diagnosis was degenerative 
joint disease (arthritis) of the lumbar spine.  In a March 
2005 addendum to the examination report, the Veteran's range 
of motion of the lumbar spine was noted to be:  flexion to 60 
degrees; extension to 10 degrees; rotation to 15 degrees 
bilaterally; and lateral flexion to 15 degrees bilaterally.  
The extent to which his range of motion would be additionally 
limited by pain, fatigue, weakness and lack of endurance 
following repetitive use was assessed as moderate.  

In October 2008, the most recent VA Compensation and Pension 
examination of the Veteran was conducted.  The Veteran again 
reported complaints of low back pain with treatment beginning 
at VA in approximately 1999.  He reported being prescribed 
pain medication to treat his complaints of lumbar and 
cervical pain with radiculopathy.  This is confirmed by VA 
treatment records which show the Veteran is prescribed 
narcotic pain medication for these complaints of pain.  
Physical examination revealed normal posture of the spine 
with no evidence of muscle spasm, localized tenderness, 
guarding severe enough to result in an abnormal gait or 
spinal contour.  Muscle strength examination was normal, and 
there was no evidence of muscle atrophy.  Sensory and reflex 
examination was also normal with no evidence of neurologic 
abnormality.  Range of motion testing of the thoracolumbar 
spine revealed:  flexion to 60 degrees; extension to 10 
degrees; lateral flexion to 20 degrees, bilaterally; and 
rotation to 20 degrees, bilaterally.  There was no additional 
loss of motion on repetitive use in any direction of range of 
motion.  The examining physician reviewed all of the recent 
radiology evidence including MRI and CT examination reports.  
The diagnosis was spinal stenosis due to age related 
degenerative disc disease / degenerative joint disease of the 
lumbar spine with age related spinal stenosis as a related 
problem.  The Veteran was noted to not be presently employed 
and that the disability had severe affect on his ability to 
do chores, shopping, exercise, and prevented sports.  

Service connection for lumbosacral strain was established in 
a June 1974 rating decision.  Service connection was granted 
at a noncompensable (0%) disability rating effective from 
January 1973, the date of separation from service.  The 
Veteran's service-connected lumbosacral strain was rated at a 
noncompensable disability rating under Diagnostic Code 5294 
for sacro-iliac injury and weakness.   since that time.  
38 C.F.R. § 471a, Diagnostic Code 5294 (2000).  In April 
2001, the Veteran file a claim for an increased disability 
rating for his service-connected lumbosacral strain.  In a 
January 2002 rating decision, the RO granted an increased 
rating of 10 percent for the Veteran's service-connected 
lumbosacral strain pursuant to Diagnostic Code 5295, 
lumbosacral strain.  38 C.F.R. § 471a, Diagnostic Code 5295 
(2001).  The effective date assigned for the 10 percent 
disability rating was April 18, 2001, date of the Veteran 
claim for an increased rating.  In an April 2005 rating 
decision the RO granted an increased rating of 20 percent for 
the Veteran's lumbosacral strain pursuant to Diagnostic Code 
5237, for lumbosacral strain.  The effective date of the 20 
percent rating was September 26, 2003, which is the effective 
date of the new rating schedule for rating spine 
disabilities.  See 38 C.F.R. § 4.71a Diagnostic Codes 5237 
(2008)(effective September 26, 2003).

During the course of this appeal the criteria for rating 
intervertebral disc disease were revised effective September 
23, 2002, and the remaining spinal regulations were amended 
effective September 26, 2003.  See 67 Fed. Reg. 54345 (Aug. 
22, 2002) and 68 Fed. Reg. 51454 (Aug. 27, 2003).  The 
regulations for intervertebral disc syndrome under Diagnostic 
Code 2593 that became effective on September 23, 2002, 
contained notes addressing the definition of incapacitating 
episodes and addressing rating procedure when intervertebral 
disc syndrome is present in more than one spinal segment.  
These notes were omitted when the criteria for intervertebral 
disc syndrome were reclassified as Diagnostic Code 5243, 
effective on September 26, 2003.  This omission was 
apparently inadvertent and was corrected by 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004).  The correction was made 
effective from September 26, 2003.  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-2000 (April 
10, 2000).

The issues on appeal reveal that the veteran's lumbosacral 
strain was rated at a 10 percent disability rating under 
Diagnostic Code 5295 for lumbosacral strain.  The Rating 
Schedule, prior to September 26, 2003, provided ratings for 
limitation of motion of the lumbar spine when limitation was 
slight (10 percent), moderate (20 percent), or severe (40 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 (effective 
before September 26, 2003).  For lumbosacral strain, ratings 
were provided when there was evidence of characteristic pain 
on motion (10 percent), muscle spasm on extreme forward 
bending with loss of lateral spine motion, unilateral, in a 
standing position (20 percent), or for severe lumbosacral 
strain with listing of the whole spine to the opposite side 
with a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent).  38 C.F.R. § 
4.71, Diagnostic Code 5295 (effective before September 26, 
2003).  

Degenerative disc disease was rated under Diagnostic Code 
5293 for intervertebral disc syndrome.  The Rating Schedule, 
provided for a noncompensable rating for postoperative, cured 
intervertebral disc syndrome.  A 10 percent rating was 
warranted upon a showing of mild intervertebral disc 
syndrome, while a 20 percent rating contemplated moderate 
intervertebral disc syndrome with recurring attacks.  A 40 
percent rating required severe intervertebral disc syndrome 
with recurring attacks with intermittent relief.  A 60 
percent rating, the highest rating assignable, required 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  38 
C.F.R. § 4.71, Diagnostic Code 5293 (effective before 
September 26, 2003).  However, the November 2001 VA examiner 
and the October 2008 VA examiner both opined that the 
Veteran's degenerative disc disease / degenerative joint 
disease were age-related and not related to the service-
connected lumbosacral strain.  The private physician opined 
in January 2004 that the Veteran's problems originated with 
the inservice injury and were aggravated since then due to 
other injuries.  However, the VA examiner in 2008 reviewed x-
ray reports dated in service showing only spina bifida and x-
ray reports dated thereafter and opined that current spinal 
stenosis is due to age-related degenerative disc disease and 
degenerative joint disease.  The Board finds the VA 
examination to be entitled to greater probative value as it 
is based on a review of the history of the back including a 
review of x-ray reports in service and thereafter.  The 
private physician's report indicated that the Veteran's low 
back was assessed decades after service and did not include 
an explanation for the conclusion. 

The Rating Schedule also provided for 100 percent disability 
ratings for residuals of a fractured vertebra with spinal 
cord involvement or complete bony fixation (ankylosis) of the 
spine at an unfavorable angle.  38 C.F.R. § 4.71, Diagnostic 
Codes 5285, 5286 (effective before September 26, 2003).  The 
Board notes that in all of the medical evidence of record 
there is no evidence showing any vertebral fracture or 
ankylosis of the spine.  As such, consideration of the 
veteran's service-connected low back disability is not 
warranted under these Diagnostic Codes.  

The evidence supports the assignment of a disability rating 
of 20 percent for the Veteran's lumbosacral strain for the 
entire period of time covered by this claim that is prior to 
September 26, 2003.  Simply put, the evidence of record 
showed that the Veteran had flexion limited to 50 degrees in 
March 2002, 45 to 50 degrees in August 2002, and 40 to 45 
degrees in December 2002.  Although it is not clear that the 
private physician used a goniometer in providing these ranges 
of motion, see 38 C.F.R. § 4.46, the Board will resolve any 
doubt on that point in the Veteran's favor.  It is noted that 
upon VA examination in November 2001, the Veteran's flexion 
was limited to 60 degrees and to 55 degrees with pain.  
Extension was to 20 degrees and 15 degrees with pain.  
Although the previous rating schedule did not indicate which 
specific ranges of motion warranted certain ratings, the 
Board notes that the current schedule indicates what the 
normal ranges of motion are and that these ranges can serve 
as a guide.  The limitation of motion on flexion with the 
worst assessment being 40 degrees more nearly approximates 
moderate limitation of motion under the previous rating 
schedule.  However, severe limitation of motion is not shown 
as the Veteran's range of motion was predominantly greater 
than half the normal range of motion for flexion, which is 90 
degrees.  As he had predominant forward flexion of 45 degrees 
or greater even taking into account pain, he is not entitled 
to a 40 percent rating for any period of time prior to the 
regulatory change.   There is no evidence showing listing of 
the whole spine to the opposite side or abnormal mobility on 
forced motion.  Accordingly, the criteria for 40 percent 
under Diagnostic Code 5295 are not met.  The Board has 
considered the Veteran's lay statements of symptomatology and 
that an increased evaluation is warranted.  However, the 
medical evidence, discussed above, which shows that he does 
not meet the schedular criteria for a higher rating based on 
physical findings outweighs his statements.  38 C.F.R. §§ 
3.321, 4.1, 4.71a, Diagnostic Codes 5285, 5286, 5292, 5293, 
5294 (prior to September 26, 2003).  

Effective September 26, 2003, the criteria for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  The reclassified diagnostic code 
for intervertebral disc syndrome is 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (effective from September 26, 2003).

The September 2003 regulation amendments provide a general 
rating formula for all disabilities, diseases, and injuries 
of the spine under Diagnostic Codes 5235 to 5243, unless 5243 
is evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  The disability 
ratings for the spine are assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease as follows:

For unfavorable ankylosis of the entire spine (100 
percent);

For unfavorable ankylosis of the entire 
thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical 
spine, or forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable 
ankylosis of the entire thoracolumbar spine (40 
percent);

For forward flexion of the cervical spine to 15 
degrees or less, or favorable ankylosis of the 
entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees, or forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, 
or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle 
spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis 
(20 percent); and

For forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees, or forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 
degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees, or combined range of 
motion of the cervical spine greater than 170 
degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 
50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

It is noted that when evaluating diseases and injuries of the 
spine, any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
should be evaluated separately, under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (1).  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, Note (2) (2008).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2008).

Range of motion measurements are to be rounded off to the 
nearest five degrees. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note 
(5)(2007).  Disability of the thoracolumbar and cervical 
spine segments are to be separately evaluated, except when 
there is unfavorable ankylosis of both segments, which will 
be rated as a single disability.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(6) (2008).

As noted above, Diagnostic Code 5293 was amended effective in 
September 2002 to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Under the new rating 
schedule for intervertebral disc syndrome, a 10 percent 
rating contemplates incapacitating episodes having a total 
duration of at least one week but less than 2 weeks during 
the past 12 months.  A 20 percent rating contemplates 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  A 40 
percent rating contemplates incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  Finally, a 60 percent rating is 
warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243, formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (2008).  An 
incapacitating episode is "a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician."  38 C.F.R. § 4.71a, Diagnostic Code 5243, 
formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Note (1) (2008).  As the Board found 
above that the Veteran's DDD is age-related, rating the 
veteran's intervertebral disc syndrome based on 
incapacitating episodes or under prior Diagnostic Code 5293 
is not warranted.  

The Court had held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).  VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2008). "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).

The evidence of record after the change in the regulations 
reveals that the Veteran's range of motion of the lumbar 
spine is limited to forward flexion of 60 degrees.  This 
warrants the assignment of a 20 percent disability rating 
under the present rating schedule.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(effective from September 26, 2003).  In order to warrant 
assignment of a disability rating in excess of 20 percent the 
evidence would have to show limitation of forward flexion of 
the thoracolumbar spine to less than 30 degrees, or some 
amount of ankylosis of the spine; neither of these criteria 
are shown by the medical evidence of record.  Although the 
March 2005 VA examiner noted that there would be a moderate 
effect on range of motion due to additional pain, fatigue, 
weakness, and lack of endurance following repetitive use, 
there is no indication that the Veteran's range of motion 
would be limited an additional 30 degrees as a result of 
said.  Moreover, the 2008 examiner reported that there was no 
additional range of motion lost on repetitive use nor was 
there any pain after repetitive use.  Accordingly, the 
Veteran does not, since the regulatory change.   show any 
criteria to warrant the assignment of a disability rating in 
excess of 20 percent.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The Court held 
that 38 C.F.R. §§ 4.40, 4.45, 4.59 were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, the Board has to consider the "functional 
loss" of a musculoskeletal disability under 38 C.F.R. 
§ 4.40, separate from any consideration of the veteran's 
disability under the diagnostic codes.  DeLuca, 8 Vet. App. 
202, 206 (1995).  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40.  

VA regulations § 4.40 describes functional loss and indicates 
that :

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40.

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45.  Specifically, 
§ 4.45 states :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45.

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59.

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 20 percent disability rating for his service-connected 
lumbosacral strain.  The Board has considered the veteran's 
claim for an increased rating for his musculoskeletal 
disability under all appropriate diagnostic codes.  As stated 
above, painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  This has been 
accomplished in the present case.  Moreover, although the 
Board is required to consider the effect of pain when making 
a rating determination, which has been done in this case, it 
is important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

The Board has also considered pursuant to Hart whether the 20 
percent rating is warranted for the entire period of time 
covered by this claim that is prior to September 22, 2003, 
and whether a higher rating is warranted for any period.  The 
Board finds that there is no evidence of a change in severity 
of the condition such that a lower (or higher) rating would 
be warranted for distinct periods of time covered by this 
claim.  

The Board further finds that there is no basis for referral 
for consideration of an extra-schedular rating in this case. 
38 C.F.R. § 3.321(b)(1) (2008). The Veteran has not presented 
any evidence that his particular disability results in a 
unique disability that is not addressed by the rating 
criteria.  In fact, his disability picture, as was evaluated 
above, fits within the schedular criteria.  While the veteran 
has reported that it interferes with his employment and at 
times he was unable to work a complete week, the rating 
assigned is already indicative of substantial industrial 
impairment.  Moreover, there is no evidence of frequent 
hospitalization or marked interference with employment that 
would suggest that the Veteran is not adequately compensated 
by the regular schedular standards.  Thus, there is no basis 
for referral of the case for consideration of an 
extraschedular disability evaluation.  See Thun v. Peake, 22 
Vet. App 111, 115-16 (2008); see also Bagwell v. Brown, 9 
Vet. App. 337 (1996). 

In reaching the decisions above, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).


ORDER

A disability rating of 20 percent for lumbosacral strain for 
the period of time prior to September 26, 2003, is granted.

A disability rating in excess of 20 percent for lumbosacral 
strain is denied.




____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


